    Case 18-14052      Doc 109    Filed 09/17/20 Entered 09/17/20 10:17:44        Desc Main
                                   Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  CLAUDE EDOUARD,                               Ch. 13
    Debtor                                      18-14052-FJB


                                     ORDER OF DISMISSAL

MATTER:
#97 Chapter 13 Trustee's Motion for Order Dismissing Case for Failure to Make Plan Payments

No objection having been filed, and good cause having been stated, the Trustee's Motion to Dismiss
Case is granted, and this case is hereby dismissed.

                                                By the Court,




                                                Frank J. Bailey
                                                United States Bankruptcy Judge

                                                Dated: 9/17/2020
